DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 11/12/2021, are acknowledged and entered.  Claim 3 has been cancelled by Applicant.  Claim 15 has been newly added. Claims 1-2 and 4-15 are pending.
Applicant’s amendments, upon further consideration of the scope of Applicant’s claims, have necessitated the following Requirement for Restriction/Election.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2 and 4-13, drawn to methods comprising administering an effective fullerene composition which contains a C60/C70 mixture of C60 and C70 fullerenes comprising at least about 70% C60 and about 25% of C70 to “any living organism”, classified in A61K31/015.
II. Claim 14, drawn to a process for the production of e,e,e-C60 fullerene tris-malonic acid (C3), classified in C07C9/22.
III. Claim 15, drawn to administering an effective fullerene composition to a living plant which contains a fullerene consisting of a C60 fullerene, classified in A61K31/015.
The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related methods of administering fullerene compositions to living organisms. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and do not overlap in scope, i.e., are mutually exclusive, in so far they require administration of completely different, non-overlapping fullerene compositions, i.e., the fullerene composition consisting of a C60 fullerene recited in the claim of Group III could not be administered in the methods of Group I and the fullerene composition which contains a C60/C70 mixture of C60 and C70 fullerenes comprising at least about 70% C60 and about 25% of C70 recited in the claims of Group I could not be administered in the method of Group II.  There is in fact no singular method that would infringe both of the claimed inventions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I/III and II are directed to related methods pertaining to fullerenes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect and do not overlap in scope, i.e., are mutually exclusive, in so far as the methods of Groups I and III require administration of fullerene compositions to a living organism whereas the process of Group II requires producing a e,e,e-C60 fullerene tris-malonic acid (C3) using a series of synthetic steps.  There is in fact no singular method/process that would infringe both of the inventions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The distinct inventions require completely different, non-overlapping search strategies and search criteria, e.g., search for methods of administering a composition consisting of a C60 fullerene to a plant (Group III) is completely different from the search required for methods of administering a fullerene composition which contains a C60/C70 mixture of C60 and C70 fullerenes to animals (Group I), and vice versa; 
B) Prior art applicable to one invention would not be applicable to the other invention, e.g., prior art teaching administering a composition consisting of only a C60 fullerene to a plant (Group III) would not be applicable to the claims of Group I, which require administering a fullerene composition which contains a C60/C70 mixture of C60 and C70 fullerenes to living beings other than plants;
C) Search for methods of producing e,e,e-C60 fullerene tris-malonic acid (C3) (Group II) would not uncover prior art directed to administering fullerene compositions to living organism (Groups I and III), and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


	Applicant’s amendments to Claims 5-13, which claims were not examined in the prior Office Action as being multiple dependent claims, has necessitated the following Election of Species requirements.



ELECTION OF SPECIES I (Group I)
Claim(s) 1-2 and 4-13 is/are generic to the following disclosed patentably distinct species: 
i) the living being is an animal;
ii) the living being is a plant. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct species require completely different, non-overlapping search strategies and search criteria, i.e., administration of a fullerene composition to an animal versus administration of a fullerene composition to a plant;
B) Prior art applicable to one species (administration to an animal) would not be applicable to the other species (administration to a plant), and vice versa;
C) The distinct species require different examination considerations, e.g., under 35 U.S.C. 112, 1st Paragraph and 35 U.S.C. 103.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

ELECTION OF SPECIES II (Group I)
Claim(s) 1-2 and 4-13 is/are generic to the following disclosed patentably distinct species: 
i) the method further comprises at least one antioxidant, at least one additional ROS regulator, and/or the addition of cannabidiol compounds;
ii) the method does NOT further comprise at least one antioxidant, at least one additional ROS regulator, and/or the addition of cannabidiol compounds.
NOTE: If Applicant elects i), the method further comprises at least one antioxidant, at least one additional ROS regulator, and/or the addition of cannabidiol compounds, Applicant is required to FURTHER ELECT which are additionally administered.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct species require completely different, non-overlapping search strategies and search criteria, i.e., administration of a fullerene composition without further administering at least one antioxidant, at least one additional ROS regulator, and/or a cannabidiol compound is completely different from and does not overlap in scope with the search required for a method that does require further administering at least one antioxidant, at least one additional ROS regulator, and/or a cannabidiol compound;
B) Prior art applicable to one species (additional administration of a ROS regulator) would not be applicable to the other species (additional administration of a cannabidiol compound), and vice versa;
C) The distinct species require different examination considerations, e.g., under 35 U.S.C. 103 (whether or not it would be prima facie obvious to additionally administer ROS regulator in combination with a fullerene composition requires completely different analysis than if it would be prima facie obvious to additionally administer a cannabidiol compound).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

ELECTION OF SPECIES III (Group I)
Claim(s) 1-2 and 4-13 is/are generic to the following disclosed patentably distinct species: 
i) the fullerene in the composition is water soluble;
ii) the fullerene is functionalized;
iii) the fullerene composition is polar and is dissolved in water;
iv) the fullerene composition is non-polar and is dissolved in an edible oil that is at least 50% polyunsaturated;
NOTE: Applicant is required to elect a single species OR a grouping of patentably indistinct species.  For example, Applicant could elect i), ii), and iii), i.e., the fullerene is functionalized, water soluble, and dissolved in water, or Applicant could elect only iv), i.e., the fullerene composition is non-polar and is dissolved in an edible oil that is at least 50% polyunsaturated.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) The distinct species require completely different, non-overlapping search strategies and search criteria, i.e., the search required for a non-functionalized fullerene is completely different from and does not overlap in scope with the search required for a functionalized fullerene. Similarly, a water-soluble fullerene dissolved in water requires a completely different search than a non-polar fullerene composition dissolved in an edible oil;
B) Prior art applicable to one species would not be applicable to the other species, e.g., prior art drawn to a non-functionalized fullerene, that is not soluble in water and is dissolved in an edible oil, would not be applicable to a functionalized fullerene that is water soluble and dissolved in water, and vice versa;
C) The distinct species require different examination considerations, e.g., under 35 U.S.C. 103 and 35 U.S.C. 112, 1st Paragraph (Written Description and Enablement).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James D. Anderson/Primary Examiner, Art Unit 1629